UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 IMMUNE PHARMACEUTICALSINC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: IMMUNE PHARMACEUTICALS INC. Cambridge Innovation Center One Broadway, 14th Floor Cambridge, MA 02142 PROXY STATEMENT July 24, 2014 Dear Stockholder, We cordially invite you to attend the 2014 annual meeting of stockholders of Immune Pharmaceuticals Inc. to be held at 3:00p.m., Eastern Time, on, September 5, 2014, at the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., our legal counsel, located at Chrysler Center, 666 Third Avenue, New York, NY 10017. Details regarding the annual meeting, the business to be conducted at the meeting, and information about Immune Pharmaceuticals Inc. that you should consider when you vote your shares are described in this proxy statement. At the annual meeting, three persons will be elected to our board of directors as Class I directors. In addition, we will ask stockholders to approve a proposed amendment to our Third Amended and Restated Certificate of Incorporation, as amended, or the Certificate of Incorporation, to effect a reverse stock split at a ratio of up to and including one-for-three, such ratio to be determined by our board of directors in its sole discretion (subject to other conditions specified in this proxy statement), to approve a proposed amendment to our Certificate of Incorporation to provide for the declassification of our board of directors, to ratify the selection of EisnerAmper LLP as our independent registered public accounting firm for our fiscal year ending December 31, 2014, to approve the compensation of our named executive officers, as disclosed in this proxy statement, and to vote on the frequency of holding an advisory vote on compensation of our named executive officers. The board of directors recommends the approval of the first five proposals and a vote for a frequency of voting on executive compensation every year. S uch other business will be transacted as may properly come before the annual meeting. Under Securities and Exchange Commission rules that allow companies to furnish proxy materials to the majority of our stockholders over the Internet, we have elected to deliver our proxy materials to our stockholders over the Internet. This delivery process allows us to provide stockholders with the information they need, while at the same time conserving natural resources and lowering the cost of delivery. On or about July 24, 2014, we mailed to our stockholders a Notice of Internet Availability of Proxy Materials, or the Notice, containing instructions on how to access our proxy statement for our 2014 Annual Meeting of Stockholders and our 2013 annual report to stockholders. The Notice also provides instructions on how to vote online or by telephone and includes instructions on how to receive a paper copy of the proxy materials by mail. We hope you will be able to attend the annual meeting. Whether you plan to attend the annual meeting or not, it is important that you cast your vote either in person or by proxy. You may vote over the Internet as well as by telephone or by mail. When you have finished reading the proxy statement, you are urged to vote in accordance with the instructions set forth in this proxy statement.We encourage you to vote by proxy so that your shares will be represented and voted at the meeting, whether or not you can attend. Thank you for your continued support of Immune Pharmaceuticals Inc. We look forward to seeing you at the annual meeting. Sincerely, /s/ Dr. Daniel G. Teper DR. DANIEL G. TEPER CHAIRMAN AND CHIEF EXECUTIVE OFFICER IMMUNE PHARMACEUTICALS INC. Cambridge Innovation Center One Broadway, 14th Floor Cambridge, MA 02142 NOTICE OF2 July 24, 2014 TIME: 3:00p.m., Eastern Time DATE: September 5, 2014 PLACE: Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
